Per Curiam.

The 7th section of the act for the recovery of debts to the value of 25 dollars provides, that where an action of trespass on land is brought before a justice of the peace, and the defendant puts in a plea of title, it shall be reduced to writing, &c., and the plaintiff may then bring his action in the Court of C. P. of the county ; “ and if such plaintiff shall recover any damages in such action, the defendant shall be liable to pay to such plaintiff double costs.” Although the cause be removed into this court by habeas corpus, it is still the same action, and the plea of title put in before the justice will, on the trial of the cause, be conclusive evidence that the defendant relied on his title. A different construction would lead to great injustice ; for, unless we consider it as a continuance of the same action from the court below, the plaintiff could not recover even single costs, unless the title actually came in question. We are of opinion, that the plaintiff is entitled to double costs.
Motion granted.